Title: To James Madison from Thomas Jefferson, 3 August 1795
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.Aug. 3. 95.
You will percieve by the inclosed that Hamilton has taken up his pen in support of the treaty. (Return it to me.) He spoke on it’s behalf in the meeting at New York, and his party carried a decision in favor of it by a small majority. But the Livingstonians appealed to stones & clubs & beat him & his party off the ground. This from a gentleman just from Philadelphia. Adieu.
P. S. Richmond has decided against the treaty. It is said that not even Carrington undertakes to defend it.
